NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
JOHN-PIERRE BANEY,
Petiti0ner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Responclent,
and
DEPARTMENT OF JUSTICE,
Interr)en.0r.
2010-3097
Petition for review of the Merit Systems Protection
Board in case no. DA1221090-479-W-1.
ON MOTION
ORDER
John-Pierre Baney moves for reconsideration of the
court’s September 10, 2010 order denying his motion for
leave to proceed in forma pauperis and submits a a Uni-
formed Services E1nployment and Reemp1oyment Rights
Act (USERRA) notification form indicating that his case

BANEY V. MSPB 2
before the Merit Systems Protecti0n Board involved
USERRA claims and thus he is exempt from paying the
filing fee.
Pursuant to 38 U.S.C. § 4323(h), if a petitioner claims
rights under USERRA, the filing fee is waived. In this
case, Baney claimed rights under USERRA before the
Board. Thus, Baney is exempt from paying the fee.
Accordingly,
lT lS ORDERED THATI
(1) The motion for reconsideration is granted. Baney
is exempt from paying the filing fee. s
(2) The briefs of the Board and the Department of
Justice are due within 21 days of the date of filing of this
order.
FoR THE COURT
0CT all mm /s/ J an Horbaly
Date J an Horbaly
Clerk
F|LED
u.s. cover oF APPEALs ron
. THE
cc: John-P1erre Baney FEoERAL C'RCU'T
Stephanie Conley, Esq. OCT 04 Z[]1[]
Courtney S. McNamara, Esq.
s17 .lAN HORBALY
CLERK